PER CURIAM.
The trial court’s final judgment in this cause, declaring the City of Tuskegee’s annexation ordinances 84-1, 84-2, and 86-23 invalid on the authority of City of Fultondale v. City of Birmingham, 507 So.2d 489 (Ala.1987), is affirmed. For the retroactive application of City of Fultondale, see City of Birmingham v. Blount County, 533 So.2d 534, 537 (Ala.1988). See, also, City of Birmingham v. Smith, 507 So.2d 1312 (Ala.1987).
The jurisdiction of the trial court to adjudicate all matters relating to the terms and conditions of its order of stay pending appeal is not affected by this Court’s judgment of affirmance.
AFFIRMED.
MADDOX, JONES, ALMON, HOUSTON and STEAGALL, JJ., concur.